 nFllCNF nI, F NJATIONJAI II A ROR RFI ATIONNS RF1lARP448Midland Food Center and Retail Clerks Union LocalNo. 367, Retail Clerks International Union, AFL-CIO. Case 19-CA-10234August 14, 1978DECISION AND ORDERBY MEMBERS PENEI .I.O Mt RPHY. ANI) TRtI :S)AIUpon a charge filed March 8, 1978. by RetailClerks Union Local No. 367, Retail Clerks Interna-tional Union, AFL CIO, herein called the Union.and duly served on Midland Food C(enter, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Acting RegionalDirector for Region 19, issued a complaint and noticeof hearing on April 13, 1978, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint, andnotice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.Respondent failed to file an answer to the complaint.On June 5. 1978, counsel for the General Counselfiled directly with the Board a "Motion To TransferCase to Board and for Summary Judgment." Subse-quently, on June 13, 1978, the Board issued an ordertransferring the proceeding to the Board and a No-tice To Show Cause why the General Counsel's Mo-tion for Summary Judgment should not be granted.Respondent failed to file a response to the Notice ToShow Cause, and therefore the allegations in the Mo-tion for Summary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heis without knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent herein specifically states that, unless an an-swer to the complaint is filed within 10 days of ser-vice thereof, "all of the allegations in said complaintshall be deemed to be true and may be so found bythe Board." As noted above, Respondent has failedto file an answer to the complaint and has failed tofile a response to the Notice To Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure to file atimely answer, the allegations of the complaint aredeemed admitted and are found to be true, and weshall grant the General Counsel's Motion for Sum-mary Judgment.On the basis of the entire record, the Board makesthe following:FINDIN(iS OFr FAF 1HE RISINESS OF RESPONDENIRespondent is, and has been at all times materialherein, owned and operated by William J. Rum-baugh. an individual, who is doing business underthe name of Midland Food Center, with its officeand place of business located in Tacoma, Washing-ton. Respondent is engaged in the business of retailfood sales. During the past year, Respondent, in thecourse and conduct of its business operations, re-ceived gross revenues in excess of $500,000 and pur-chased goods and materials valued in excess of$50,000 from suppliers which, in turn, obtained thosegoods and materials from points directly outside theState of Washington.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the policies of the Act to assert juris-diction herein.11 111F- I.ABOR OR(GANIZAHIION INVOLVEDRetail Clerks Union Local No. 367, Retail ClerksInternational Union, AFL-CIO, is, and has been atall times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.237 NLRB No. 70"L. ·V 'rx ~ L' *xuoro I YI /trL\ MIlI ANi- Ff)N" CFNTFRIII TIE UNFAIR ABOR PR,('[ t' -SThe following employees of Respondent constitutea unit appropriate for collective-hargaining purposeswithin the meaning of Section 9(b) of the Act:All employees employed in Respondent's pres-ent and future grocery stores, including conces-sions under the direct control of Respondent.located in Pierce County, State of Washington,but excluding employees whose work is per-formed within a meat, culinary. prescription, orbakery department location of the retail estab-lishment and supervisors within the meaning ofthe Act.At all times material herein, the Union has beenand is now the exclusive collective-bargaining repre-sentative of employees in the unit within the meaningof Section 9(a) of the Act. Sometime during themonth of July 1974, the Union and Respondent en-tered into a collective-bargaining agreement whichcovered employees in the unit and whose duration,by its terms, was from April 1, 1974. to April I, 1977.On or about January 24, March 15. and December12 and 21, 1977, the Union requested Respondent tomeet and confer with it for the purpose of collectivebargaining with respect to wages, hours, and otherterms and conditions of employment of the unit em-ployees, to be included in a collective-bargainingagreement effective upon expiration of the previousagreement on April 1. 1977. Commencing on orabout January 24, 1977, and continuing to date. Re-spondent has refused to recognize or bargain Aiththe Union as the exclusive bargaining representativeof employees in the unit.Accordingly, we find that by the aforesaid conductRespondent has refused to bargain with the Union asthe exclusive collective-bargaining representative ofthe employees in the appropriate unit. By such ac-tion, we conclude that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and ( I) of the Act.Iv. TtiE EFFE(C OF 1HE t :NI IR I ABOR PRAt IIt IS I P()N( 0MMI R ( -The activities of Respondent. set forth in sectionIII, above, occurring in connection with the opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.4491 Ht1I RE SIt!DHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act. we shallorder that it cease and desist therefrom. We also shallorder that Respondent. upon request. bargain collec-tivel, ith the Ulnion as the exclusive representati eof all employees in the appropriate unit, and, if anunderstanding is reached. embody such under-standing in a signed agreement.The Board. upon the basis of the foregoing factsand the entire record, makes the following:CO (It SliONS )1 L.Xv~1. Midland Food ('enter is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Retail Clerks Union Local No. 367, RetailClerks International Union, AFL CIO, is a labor or-ganization] within the meaning of Section 2(5) of theAct.3. All emploees emploNed in Respondent's pres-ent and future grocerv stores, including concessionsunder the direct control of Respondent, located inPierce Countr. State of Washington, but excludingemployees whose work is performed within a meat.culinary, prescription, or bakery department locationof the retail establishment and supervisors within themeaning of the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(h) of the Act.4. At all times material herein, the above-namedlabor organization has been and is now the exclusiverepresentative of all employees in the aforesaid ap-propriate unit for the purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.5. By refusing on or about January 24, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit. Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain. Respondenthas interfered with, restrained. and coerced,. and isinterfering with. restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( I ) of the A-ct.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7).,.. Loorwl . DECISIONS OF NAl IONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National L.aborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent.Midland Food Center, T'acoma, Washington, its offi-cers, agents, successors, and assigns. shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages. hours, and other terms and con-ditions of employment with Retail Clerks Union Lo-cal No. 367. Retail Clerks International Union.AFL CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All employees employed in Respondent's pres-ent and future grocery stores, including concecs-sions under the direct control of Respondent,located in Pierce County. State of Washington,but excluding employees whose work is per-formed within a meat. culinary, prescription, orbaker), department location of the retail estab-lishment and supervisors within the meaning ofthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its offices copies of the attached noticemarked "Appendix." ' Copies of said notice, onforms provided by the Regional Director for Region19, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof. and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 19, inwriting, within 20 da s from the date of this Order,what steps Respondent has taken to comply here-with.Iln Ithe c'\cll that this Ordcl I elnfolced b) .ajudgmenl of a L nited State,(ourt ol Appeark. the '*ordt in the notie reading "Posted bh Order of theNa.ional I.lhaor Relatliou Board" .hall read "Posted Pursuant to a Judg-menl of the tInited Sta;te, ( ourt ol' A\ppeal .I n forcing an Order of ItheNallonal I ahor Relationt B oaidAPPENDIXNol l I T(o EMl olo' l sPoslii) BI ()RB ) R )IR t 111N I I)N \I LAB() RI I .IioNs BO\ARI)An Agency of the United States GovernmentWt: wniiil ol refuse to bargain concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail ClerksUnion Local No. 367. Retail Clerks Internation-al Union, AFL CIO, as the exclusive represen-tative of the employees in the bargaining unitdescribed below.Wi, Wnii NOI in anrv like or related mannerinterfere with. restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.Wi, wili. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees emploved in Respondent'spresent and future grocery stores. includingconcessions under the direct control of Re-spondent, located in Pierce County, State ofWashington. but excluding employees whosework is performed within a meat, culinary,prescription or bakery department location ofthe retail establishment and supervisors withinthe meaning of the Act.Mini) _NI) Foo) (CI NIl R450